Citation Nr: 0508994	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the amount of VA benefits paid to the veteran during 
his period of incarceration was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In November 2004 
the veteran presented testimony at a Board hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.

During the November 2004 Board hearing the veteran and his 
representative raised the issue of clear and unmistakable 
error in a February 1985 rating decision concerning the 
assigning of an effective date for the veteran's low back 
disability.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The multiple audits and compensation and pension awards of 
record reveal that the veteran was paid the proper amount of 
VA benefits while incarcerated.


CONCLUSION OF LAW

The payment of VA benefits for the period of incarceration 
from June 1981 to September 1992 was proper.  38 U.S.C.A. §§ 
1114(a), 5313 (West 2002); 38 C.F.R. § 3.665 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts, or at least questions (in a general way) 
whether he was correctly paid VA benefits during the period 
of his confinement that commenced in June 1981.

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  A veteran to 
whom these provisions apply with a service-connected 
disability evaluation of 20 percent or more shall receive the 
rate of compensation payable under 38 U.S.C.A. § 1114(a) and 
if a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 U.S.C.A. § 
5313(a)(1); 38 C.F.R. § 3.665(d).  38 U.S.C.A. § 1114(a) 
provides for compensation at a rate of 10 percent.  These 
provisions apply only to a veteran who is incarcerated in a 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980.  The veteran in this 
case committed his felonies prior to October 1980.

Under the provisions of 38 C.F.R. § 3.665(j), the amount of 
any increased compensation awarded to an incarcerated veteran 
that results from other than a statutory rate increase may be 
subject to reduction due to incarceration.  This applies to a 
veteran whose compensation is subject to reduction under 
paragraphs (a) and (c) of this section [38 C.F.R. § 3.665] 
prior to approval of an award of increased compensation as 
well as to veteran whose compensation is not subject to 
reduction under paragraphs (a) and (c) of this section 
[38 C.F.R. § 3.665] prior to approval of an award of 
increased compensation.  If prior to the approval of an award 
of increased compensation the veteran is incarcerated in a 
Federal, State, or local penal institution for conviction of 
a felony and the veteran's compensation was not reduced under 
the provisions of paragraphs (a) and (c) of this section, 
none of the increased compensation shall be paid to the 
veteran for periods after October 7, 1980, subject to the 
following conditions: (i) The veteran remains incarcerated 
after October 7, 1980 in a Federal, State, or local penal 
institution for conviction of a felony; and (ii) The award of 
increased compensation is approved after October 7, 1980.  If 
the effective date of the increase is prior to October 8, 
1980, the amount payable for periods prior to October 8, 
1980, shall not be reduced.

By rating decision dated in April 1980, the veteran was 
granted service connection for a left clavicle disability 
(rated as 20 percent disabling, effective November 8, 1979), 
a left shoulder scar (rated as 10 percent disabling, 
effective November 8, 1979), low back strain (rated as 10 
percent disabling, effective November 8, 1979), and a right 
elbow disability (rated as noncompensable) for a combined 
disability rating of 40 percent.

The veteran was incarcerated in June 1981 for felony offenses 
committed in August 1980; he was released in September 1992.

By rating decision dated in January 1982, the RO continued 
the 20 percent rating for the veteran's left clavicle 
disability and reduced the ratings for the veteran's left 
shoulder scar and low back strain (the reduction was based on 
improvement in the veteran's condition) to noncompensable, 
effective October 1981, for a combined rating of 20 percent.

A February 1985 rating decision granted service connection 
for a left heel (10 percent disabling, effective May 31, 
1983) disability and a right heel (10 percent disabling, 
effective May 31, 1983) disability, and increased the rating 
for the veteran's low back disability to 10 percent, also 
effective April 5, 1984, for a combined disability rating of 
40 percent, effective May 31, 1983.

A March 1989 rating decision increased the rating for the 
veteran's right elbow disability to 10 percent, effective 
November 22, 1988, for a combined disability rating of 50 
percent, effective November 22, 1988.

A March 1999 rating decision increased the rating for the 
veteran's left shoulder scar to 10 percent, effective April 
1994.

In August 1999 the RO increased the rating for the veteran's 
left and right heels to 30 percent, effective August 1, 1998.

A July 2001 rating decision (implementing a June 2001 Board 
decision) determined that the 10 percent rating for the 
veteran's left shoulder scar should be effective October 1, 
1981.  The July 2001 rating decision listed the combined 
disability ratings, in pertinent part, as follows: 40 percent 
from November 8, 1979; 30 percent from October 1, 1981; 50 
percent from May 31, 1981; 60 percent from November 22, 1988; 
and 90 percent from August 1, 1998.  Individual 
unemployability due to service-connected disability was 
subsequently awarded, effective February 1, 1998.

The Board finds, after a comprehensive review of the multiple 
audits and compensation and pension awards of record, that 
the veteran was paid the proper amount of VA benefits while 
incarcerated.  As noted in an October 1983 letter, the 
veteran had been, for a period of time, paid at what was 
determined to be an erroneous rate, i.e., 10 percent (as 
opposed to the "proper" 20 percent rate).  The error, 
however, was corrected, and, as reflected in the compensation 
and pension awards statements, the rate was restored at 20 
percent, the amount that was proper based on the actions of 
the January 1982 rating decision (the January 1982 decision 
left the veteran with a combined disability rating of 20 
percent).

The veteran in this case has essentially been paid at the 
rate of 20 percent from October 1981 to September 1992, the 
period of his incarceration.  There is no provision in 
38 C.F.R. § 3.665 that would entitle the veteran to a payment 
in excess of 20 percent during the time period of his 
incarceration.  The veteran has not indicated how this 
payment amount is not correct, and the Board is unable to 
find any error in this regard.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  As such, the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.


ORDER

The appeal for payments in excess of those already received 
for the period of the veteran's incarceration is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


